Citation Nr: 9930852	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Huntington, West Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  In May 1996, the 
Board remanded the case for additional development.  The 
veteran testified at a hearing before a traveling Member of 
the Board in July 1997.  The Board remanded this case for 
further development in October 1997 and August 1998.  It has 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The evidence shows that the veteran's hearing loss is due 
to postservice noise exposure rather than acoustic trauma in 
service.

2.  The veteran has tinnitus which is shown by competent 
evidence to be related to acoustic trauma in service.

3.  The veteran's PTSD is best characterized as severe in 
extent; virtual isolation in the community, totally 
incapacitating symptoms, and total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation, etc., are not 
shown.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b), 3.304(d), 3.307, 3.309, 
3.385 (1999).

2.  Resolving doubt in favor of the veteran, bilateral 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (1999).

3.  A 70 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.7, 4.129, 4.130, Diagnostic Code 9411 
(1996); and § 4.126(a), Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and sensorineural hearing loss (an organic 
disease of the central nervous system) becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The Court has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 
20, 1999) (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b),his claim may only be denied if the 
evidence to the contrary rises to the level of "clear and 
convincing" evidence).

Here, the veteran's service connection claims are well 
grounded.  There are current medical diagnoses of both 
bilateral hearing loss and tinnitus; since he is a combat 
veteran and has testified that he was exposed to noise trauma 
in service, there is evidence of noise trauma injury in 
service; and there are medical opinions to the effect that 
there is a nexus between his hearing loss and tinnitus and 
the noise trauma in service.  The Board is also satisfied 
that all development needed to address the issues here before 
us has been accomplished and that the "duty to assist" is 
met.

The veteran served on active duty from May 1970 to December 
1971.  He served in the Republic of Vietnam, and his awards 
and decorations include a Combat Infantryman's Badge.

The veteran's service medical records show that he denied 
having or ever having had ear, nose or throat trouble, as 
well as hearing loss, in his Report of Medical History for 
induction examination purposes in August 1969.  The 
accompanying Report of Medical Examination shows that he had 
a normal clinical evaluation of the ears-general.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-----
+5
LEFT
-5
-10
0
-----
+5

There is no mention of hearing loss or tinnitus during active 
duty service.  The veteran denied ever denied having or ever 
having had ear, nose or throat trouble or hearing loss in his 
Report of Medical History for separation examination purposes 
in November 1971.  The accompanying Report of Medical 
Examination shows that he had a normal clinical evaluation of 
the ears-general.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-----
10
LEFT
10
10
10
-----
10

In December 1991, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, seeking service connection for 
hearing loss and tinnitus.  He stated that in February 1971, 
he was involved in Operation Lom Som - working out of Kason 
(sic).  He noted that on several occasions, his division came 
under mortar attack, and that a mortar exploded about 10 feet 
away from him on one of these instances.  He avers that he 
has had tinnitus from that time on, and that his hearing loss 
has become progressively worse.

In August 1992, the veteran submitted a statement of Robert 
B. Miller, M.D., which notes that the veteran had been 
evaluated at the doctor's office for hearing loss in June 
1989 and had been fitted with hearing aids.  He also 
submitted an April 1989 statement of P.C. Corro, M.D.  The 
statement notes, in pertinent part, that for the prior 6 to 7 
years, the veteran had difficulty hearing and understanding 
with humming of the ear and dizziness.  It was noted that the 
veteran worked in mines for a total of 16 years, mostly with 
drills, air tools and motors underground.  The statement also 
referred to a March 1986 report of occupational hearing loss 
by 
Dr. Ragheb.

A June 1992 VA audiological evaluation report reveals that 
the veteran manifested a moderate to severe hearing loss in 
both ears.

A May 1993 statement of Dr. Miller reveals that the veteran 
was seen for a 
follow-up checkup.  Dr. Miller further noted that the veteran 
has a significant hearing loss which may, in fact, have been 
caused by explosions he was exposed to while in Vietnam.

In August 1996, the RO obtained copies of treatment records 
developed by the Eye, Ear, Nose and Throat Physicians & 
Surgeons of Charleston, Inc.  They reflect 1986 through 1988 
treatment of the veteran by various doctors for bilateral 
hearing loss and an episode of drainage from the left ear.

In September 1996, the RO received a copy of an August 1994 
private audiogram reflecting a finding of bilateral 
sensorineural hearing loss.

At a personal hearing before the undersigned at the local 
VARO in July 1996, the veteran testified that a mortar round 
exploded near him in Vietnam, and that he has had tinnitus 
ever since.

The Board remanded this case to the RO in October 1997, 
requesting that the veteran be accorded a VA otolaryngologic 
examination to determine the nature and etiology of all of 
his ear disabilities.

The veteran was accorded VA examination in December 1997, 
which revealed an essentially normal clinical evaluation of 
the ears.  Based on the veteran's separation examination and 
a review of his file, the examiner did not find any hearing 
loss due to the veteran's service.  The examiner noted, 
however, that consecutive hearing loss could have happened 
and was related to the veteran's employment in the mines.  In 
fact, previous audiometry done by Drs. Miller and Ragheb 
reported that there was a mild neurosensory hearing loss in 
1989.  This was most likely due to aging and employment in 
the mines.

In August 1998, the Board remanded this case to the RO 
inasmuch as the December 1997 VA examiner failed to give an 
opinion regarding whether the veteran has tinnitus and 
whether it was related to service.

On VA otolaryngologic examination in September 1998, there 
was scarring of the right tympanic membrane with a blunted 
right reflex, that was not present on the left.  The mastoids 
were free of pathology.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
55
LEFT
35
40
40
55
65



Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 96 in the left ear.  The 
diagnostic impression was mild to moderately severe 
sensorineural hearing loss, bilaterally.  Upon review of the 
claims folder, the otolaryngologic examiner concluded that 
the veteran's tinnitus was likely secondary to blast injury 
acoustic trauma, and worsened by industrial noise level 
subsequently.

In February 1999, the VA doctor who examined the veteran in 
December 1997 filed an addendum clarifying his previous 
opinion.  The addendum indicated, in pertinent part, that, 
based on his previous evaluation, the VA doctor found that 
the veteran did not have a hearing loss which was due to 
acoustic trauma during military service.  Rather, the 
veteran's hearing loss was a consequence of exposure to noise 
during his occupational status later in life.  The examiner 
found noteworthy the normal audiogram at separation.  The 
examiner also indicated that the veteran's tinnitus could be 
due to "an explosion acoustic trauma" during his service.

The Board finds that service connection for tinnitus is 
warranted; however, service connection for bilateral hearing 
loss is not.  Although this combat veteran's service medical 
records do not mention the presence of tinnitus during his 
active service, his history of a mortar exploding 10 feet 
away from him in Vietnam is consistent with the documentation 
that he served in combat.  As such, he has presented 
satisfactory lay evidence of noise trauma and, consequently, 
incurrence of tinnitus during his military service.  See 
Velez, supra.  While there are no immediate post-service 
treatment records reflecting complaints and tinnitus, and the 
veteran has a 15-year post-service history of significant 
noise exposure as a coal miner, his private and VA medical 
examiners alike have related his current tinnitus to acoustic 
trauma in service.  Since the veteran has presented medical 
evidence (a diagnosis) of current tinnitus disability, 
evidence of incurrence (noise trauma) in service, and medical 
evidence of a nexus between the current disability and 
service, he has met all the requirements necessary for 
establishing service connection for this disability.  
Accordingly, service connection for tinnitus is warranted.



As for bilateral hearing loss, VA audiometry in September 
1998 established that the veteran has bilateral hearing loss 
disability under 38 C.F.R. § 3.385 (1999).  Accordingly, 
there is evidence of current hearing loss.  Once again, his 
lay testimony is sufficient (in light of his combat service) 
to establish noise/acoustic trauma injury in service.  What 
remains needed for the veteran to prevail in this claim, 
however, is evidence of a nexus between his current hearing 
loss and service.  

The veteran argues, in essence, that since Dr. Miller has 
related his hearing loss to the explosions he was exposed to 
in Vietnam, the Board is required to find that the disability 
had its onset during active duty service.  The Board has a 
duty to assess the credibility and weight to be given to 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Court has stated that greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not, 
and the extent to which, they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Having reviewed the record, it is clear that the 
opinion of Dr. Miller was rendered without the benefit of a 
contemporaneous review of the veteran's claims folder.  
Although the opinion states that the veteran does have a 
significant hearing loss which may, in fact, have been caused 
by explosions he was exposed to while in Vietnam, it is 
noteworthy that in Tirpak v. Derwinski, 2 Vet. App. 609, the 
Court stated that a doctor's opinion expressed in terms of 
"may or may not" is insufficient.

The VA examiner who related the veteran's hearing loss to 
postservice noise exposure and the aging process rather than 
to acoustic trauma in service did so based on a review of the 
entire record, and explained the rationale for his opinion.  
Accordingly, that opinion must be given much greater 
probative value.  Weighing the evidence, the Board finds that 
a preponderance of the evidence shows that the veteran's 
hearing loss is not related to service.  Accordingly, service 
connection for bilateral hearing loss is not warranted.



Increased Rating

The veteran's claim of entitlement to a disability rating in 
excess of 50 percent for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (1999), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1999) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  
38 C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for rating PTSD were amended effective 
November 7, 1996.  As the veteran had a claim pending at the 
time of the regulatory change on November 7, 1996, the Board 
must consider the criteria in effect both prior to and since 
the change, and apply those criteria most beneficial to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this regard, the regulation in effect prior to November 7, 
1996, provided for a 50 percent rating when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people be considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the criteria which came into effect on November 7, 
1996, a 50 percent evaluation is required when occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent rating is required when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

A June 1998 VA hospital summary shows that the veteran was 
admitted to an 
in-patient PTSD Unit for evaluation of suitability for the 
full program.  It was noted that his present diagnosis was 
supported by the presence of ineffective individual coping 
related to the residual effects of traumatic war experiences, 
as evidenced by nightmares, flashbacks, depression, low self-
esteem, fatigue, feeling of guilt, insomnia, self isolation, 
suicidal ideation, homicidal ideation, anxiety, decreased 
libido and intrusive thought.  On mental status examination, 
it was noted that the veteran appeared alert.  He was dressed 
appropriately for his gender and age.  He showed no grossly 
disorganized or catatonic behavior.  He showed neither 
psychomotor, agitation nor retardation.  His speech was 
appropriate, with logical associations.  There was no 
evidence of alogia.  There was no pressure to speech.  There 
was no flight of ideas.  The veteran's mood was sad.  His 
affect was appropriate to the mood, without apparent 
flattening.  He had a history of suicidal ideation, having 
taken an overdose (OD) in 1988.  He had had homicidal 
ideations, but had no history of homicide attempt.  The 
veteran reported that he had no current suicidal and/or 
homicidal thoughts or intentions.  The examiner noted that 
the veteran was competent to make his own decisions and to 
give or withhold information.  He expressed no frankly 
delusional ideas.  He reported no acute auditory or visual 
hallucinations.  He showed no signs of bizarre grandiose 
ideation.  The examiner further noted that the veteran was 
oriented to person, time and place.  His concentration 
ability seemed intact.  His memory appeared normal for his 
age.  The Axis I diagnosis was PTSD.  The current GAF score 
and the highest in the prior year were both 40.

On VA compensation and pension examination in September 1998, 
the veteran related that he worked in the coal mines from 
1972 to 1987, at which time he was injured and had to quit.  
On mental status examination, it was noted that the veteran 
was casually dressed in jeans and a T-shirt.  He was clean 
shaven, and walked into the interview room unassisted.  He 
was generally pleasant and cooperative with appropriate flow 
and content of his conversation.  He was well oriented to 
time, place and person.  There was no evidence of active 
hallucinations or delusions.  Attention and concentration 
were normal.  The veteran was able to do routine calculations 
and serial sevens.  He was able to give the days of the week 
in reverse order.  He was able to recall two out of three 
objects after five minutes.  Judgment was intact.  There was 
no evidence of looseness of associations, flight of ideations 
or pressured speech.  Fund of knowledge was noted to be 
appropriate for the veteran's educational level and 
background.  There were no obsessive thoughts or compulsive 
actions.  He denied being actively suicidal or homicidal.  
The Axis I diagnosis was chronic, moderate PTSD.  The highest 
level of current adaptive functioning was noted to be 60-56 
on the GAF scale.  The examiner commented that he felt that 
the veteran had problems with chronic PTSD, which appeared to 
be of a moderate extent.  The veteran was doing okay until he 
got injured.  Since he has not been able to work, he has had 
more problems dealing with the same.  The veteran's 
industrial problems appeared to be more related to his 
injuries and physical impairments than to his PTSD.  He 
seemed to be moderately affected in his social and everyday 
interactions due to his PTSD.  He seemed to benefit from 
treatment.

A November 1998 VA hospital summary noted that the veteran 
was readmitted to the in-patient PTSD Unit, at which time he 
was presented with a treatment plan.  It was noted that he 
chronically suffered from PTSD symptoms.  Specifically, he 
described nightmares, flashbacks and irritability.  He 
particularly described problems with anger, as well as 
insomnia.  During the hospital course, it was noted, in 
pertinent part, that the veteran seemed to engage well into 
therapy.  He was friendly and cooperative, although 
struggling with his symptomatology.  The Axis I diagnoses 
were PTSD, alcohol dependence in remote remission, and major 
depressive disorder.  His GAF score was 40.

Resolving doubt in favor of the veteran, the Board finds that 
his PTSD meets the schedular criteria for a 70 percent 
disability rating, under either the "old" or "new" 
criteria for rating the disability.  His GAF scores have been 
predominantly 40, consistent with severe psychiatric 
impairment.  Likewise, he is reasonably shown to have 
deficiencies in most areas, i.e. work, family relationships, 
and mood, as shown by summaries of his 1998 hospitalizations.

Although the veteran complains of self-isolation and 
intrusive thoughts, the Board is satisfied, upon review of 
the entire record, including the most recent VA 
hospitalization summaries and psychiatric examination, that 
the veteran's mental disorder does not manifest itself in 
such totally incapacitating psychoneurotic symptoms, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with all daily 
activities, as to produce total and occupational impairment; 
thereby requiring a 100 percent disability rating under 38 
C.F.R. § 4.130 (1996) or § 4.126(a) (1999).  He is not, in 
fact, virtually isolated in the community.  He has testified 
that he attends church and has some (albeit not many) 
friends.  He is oriented; so gross repudiation of reality is 
not shown.  Delusions, hallucinations, memory loss and 
grossly inappropriate behavior are also not shown.  In fact, 
none of the symptoms which distinguish a 100 percent rating 
from a 70 percent rating under the criteria in effect either 
before and since November 7, 1996 are shown.  Accordingly, a 
100 percent rating is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

A 70 percent disability rating for PTSD is granted, subject 
to the regulations governing payment of monetary awards.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

